Citation Nr: 0942103	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

It is noted that the Veteran had requested a hearing before a 
Veterans Law Judge sitting at the RO.  Such a hearing was 
scheduled in September 2008, but the Veteran failed to 
appear.  Accordingly, his request for a hearing is 
considering withdrawn.  See 38 C.F.R. § 20.702.

By rating decision in January 2006, the RO increased the 
rating for PTSD from 50 percent to 100 percent due to the 
Veteran's hospitalization, effective July 18, 2005.  His 50 
percent rating was later reinstated effective October 1, 
2006.  As a 100 percent rating is in effect for this period, 
it is excluded from consideration of the increased rating 
claim on appeal.  Nevertheless, evidence from within this 
time frame will be discussed to the extent that it reflects 
on the Veteran's disability picture during the periods prior 
to July 18, 2005, and as of October 1, 2006.

In a decision dated January 2009, the Board denied the claim 
for a rating in excess of 50 percent for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated August 
19, 2009, the Court remanded the Board's decision pursuant to 
the terms of a Joint Motion for Remand (JMR).

The Board calls attention to Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009), which held that, where reasonably raised 
by the record, a claim of entitlement to TDIU is construed as 
a component of an increased rating claim with respect to the 
disability alleged to preclude employment.  Here, the Veteran 
has clearly indicated his belief that service-connected 
disabilities, to include his PTSD disability on appeal, 
renders him unemployable.  Therefore, the issue of 
entitlement to TDIU is within the Board's jurisdiction here 
and is accordingly listed on the title page of this decision.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to July 18, 2005, and from October 1, 2006, the 
Veteran's PTSD has been productive of disturbances of 
motivation and mood, some suicidal ideation, and difficulty 
in establishing and maintaining effective work and social 
relationships; there has not been a showing of deficiencies 
in most areas due to symptoms such as obsessional rituals, 
speech disorders, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance, or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Prior to July 18, 2005, and from October 1, 2006, the 
criteria for entitlement to an evaluation in excess of 50 
percent prior to July 18, 2005, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In 
particular, the Veteran was advised to submit evidence 
showing that his PTSD had increased in severity.  Evidence 
capable of substantiating his claim included a statement from 
his doctor containing the physical and clinical findings as 
well as the dates of examinations.  Furthermore, the Veteran 
could also submit a statement from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse.

In order to ensure complete development of the claim, the RO 
sent additional notice letters during the appellate process.  
See RO letters dated January 2006, August 2007 and June 2008.  
Notably, the June 2008 RO letter notified the Veteran as to 
how VA determines disability ratings, multiple types of 
evidence which may be capable of substantiating his claim, 
and the diagnostic criteria applicable to this claim.  

Overall, the record reflects that VA has substantially 
complied with the notice requirements in this case.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  See also Quartuccio, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed.Cir. 
2009).  Any timing deficiencies were cured with 
readjudication of the claim in the September 2008 
supplemental statement of the case (SSOC).  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board notes that neither the Veteran nor his 
representative has argued notice violations in this case.  
Moreover, the Veteran has demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements and correspondence.  For example, the Veteran 
submitted a June 2005 letter from the team leader of the 
Dallas Vet Center reflecting signs of depression and noting 
his struggles to maintain control over his many problems.  In 
a statement received in July 2005, the Veteran stated that 
being in a large crowd made him want to panic.  He 
additionally submitted statements from friends dated in 
August 2008 that altogether discussed the signs and symptoms 
of the Veteran's PTSD and the impact that PTSD has had on his 
daily life and employment.

In addition, the Board believes it significant that the 
Veteran has been represented by a national service 
organization which is well-versed in laws and regulations 
pertaining to Veteran's claim.  As exemplified in a statement 
received in August 2008, the Veteran's representative cited 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 and listed the 
rating criteria for 50, 70, and 100 percent ratings.  At 
proceedings before the Court, this representative obtained a 
JMR for further discussion of applicable caselaw precedent.  
The Board believes the Veteran, through the Disabled American 
Veterans, can be viewed as having actual knowledge of the 
substance of the information necessary to substantiate his 
claim.  It is assumed that the representative, as the 
Veteran's agent, included such information when providing 
guidance to the Veteran regarding his claim.  

Therefore, any notice deficiencies here do not affect the 
essential fairness of the adjudication.  Thus, any prejudice 
concerning any content deficiency has here been overcome.  
For this reason, no further development is required regarding 
the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In this case, the RO has obtained from February 2005 to 
September 2006 VA treatment records.  The RO has also 
obtained July 2003 to March 2008 treatment records from the 
Dallas Vet Center.  Next, specific VA medical examinations 
pertinent to the issue on appeal were conducted and such 
reports have been associated with the claims folder.  
Furthermore, VA has obtained the medical and legal documents 
pertaining to the Veteran's claim for disability benefits 
with the Social Security Administration (SSA).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

The Board notes that although a formal finding on the 
unavailability of STRs was made in August 2007, the Board 
finds that the Veteran has not been prejudiced.  As will be 
discussed below, the claim involves the Veteran's present 
level of disability.

The Board acknowledges the representative's August 2008 
statement that the November 2006 VA examination failed to 
recognize the Veteran's PTSD and that the Veteran's claims 
file was not available for review.  The Board notes that 
there is no prejudice to the Veteran since the VA examination 
was not specifically for PTSD and, as noted by the Veteran's 
representative, a subsequent VA examination addressed the 
Veteran's PTSD in May 2007.  The Board has also reviewed the 
medical and lay evidence of record since the May 2007 VA 
examination, and finds that such evidence does not reflect an 
increased severity of symptoms since the last VA examination 
to warrant additional examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  Notably, the parties to the JMR did not 
request an additional examination.

The Board further notes that neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Based on the foregoing, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. 183 (2002).

Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows.

The Veteran's claim of entitlement to an increased rating was 
received in July 2004.  Throughout the rating period on 
appeal a 50 percent evaluation is in effect.  Again, a 
temporary total rating is assigned from July 18, 2005, until 
October 1, 2006, and this period is excluded from 
consideration in evaluating the claim.

After reviewing the record, the Board concludes that a rating 
in excess of 50 percent is not warranted for any portion of 
the rating period on appeal.  The reasons and bases for this 
determination will be set forth below.

In order to be entitled to the next-higher 70 percent rating 
for PTSD, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32). 

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

The Board observes that the descriptive words such as 
"slight," "moderate" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The use of descriptive terminology such as "slight," 
"moderate" and "severe" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and STRs, but also correspondence, raw medical data, 
financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions 
not currently at issue and Board decisions disposing of 
earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
whether such opinion is based on an accurate factual 
predicate, regardless of whether the information supporting 
the opinion is obtained by review of medical records or lay 
reports of injury, symptoms and/or treatment.  See Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner 
opinion based on accurate lay history deemed competent 
medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  See also Davidson v. Shinseki, -- F.3d --, WL 
2914339 (C.A.Fed).

Historically, the Veteran filed his original claim of service 
connection for PTSD in December 1999.  In pertinent part, 
clinical records from VA and the Vet Center prior to the 
filing of his increased rating claim reflect psychiatric 
symptomatology of irritability, psychomotor agitation, slight 
grandiosity, loud and rapid speech, exaggerated startle 
response, anger and lack of emotional control, flat mood, 
depressed affect, expressions of anxiety and paranoia, 
impaired memory, unusual sensory experiences such as smells 
triggering Vietnam, and sleep impairment with early awakening 
due to nightmares.  

At times, the Veteran reported Vietnam flashbacks and hearing 
mumbling voices.  He denied suicidal or homicidal ideations.  
See VA clinical records dated March 2002, August 2002 and 
October 2002.  He had a past history of aggravated assaults 
which resulted in incarceration in the 1990's.  His parole 
was set to expire in 2006.  The Veteran was briefly 
incarcerated in 2002 following an incident wherein he jumped 
on someone who attempted to steal his wallet, and underwent 
court ordered anger management classes.  His employment as a 
truck driver was limited due to a back injury, the need for 
insulin, and parole terms which prohibited out of state 
employment.  He also had a history of alcohol and drug abuse.  
He was given differential diagnoses of PTSD and bipolar 
disorder.  His GAF scores ranged from 45 to 65.

During the appeal period, the Veteran has variously reported 
PTSD symptomatology of chronic insomnia and sleep impairment 
with frequent Vietnam memories, aggressive impulses upon 
awakening from nightmares, avoidance of crowds and people, 
mistrust, estrangement from others, emotional numbing, 
foreshortened sense of future, irritability, depression, 
feelings of guilt and worthlessness, exaggerated startle 
response, anxiety, panic attacks, hypervigilance, 
hallucinatory experiences, flashbacks, suicidal ideation, and 
homicidal thoughts.

Regarding suicidal ideation, the Veteran has provided some 
inconsistent statements.  At the time of the August 2003 VA 
examination, the Veteran described having "some thoughts" 
of suicide but having never made any attempts.  He 
specifically denied any suicidal or homicidal ideation or 
plan in a VA treatment report dated in December 2004.  On VA 
examination in March 2005, the Veteran described having 
suicidal ideation "often" and especially when feeling 
"guilty."  However, he denied any suicidal ideation 
"lately."  He denied suicidal ideation, or ever having 
attempted suicide, in the clinical setting in July 2005.  At 
a May 2007 VA examination, the Veteran reported frequent 
suicidal ideation, which was passive in nature and reported 
that he never thought of acting on it.  He intimated that 
when he became extremely upset and felt in danger, homicidal 
thoughts did cross his mind.

With respect to impaired impulse control, at the August 2003 
VA examination, the Veteran reported an inability to handle 
anger too well wherein he attempted to isolate himself and 
get away from the situation.  On VA examination in March 
2005, the Veteran denied having any fights or violent 
incidents in the last 2 years although he reported 
difficulties with aggressive and violent impulses.  In the 
clinical setting in July 2005, the Veteran acknowledged 
thoughts of wanting to harm others but he was able to "walk 
away knowing the repercussions."  On VA examination in May 
2007, the Veteran described going home when becoming agitated 
with people.

With respect to social relations, the Veteran testified at a 
July 2003 DRO hearing that he isolated himself from others 
and that he mostly kept to himself.  In the clinical setting 
in November 2004, the Veteran described himself as a loner 
with a few close friends, and that most of the people he 
dealt with were other athletes during team games.  He had not 
spoken to his two children for years.  A March 2005 VA 
examination reflects the Veteran's report of not having close 
friends and preferring that people not visit him at his house 
because he felt threatened when others were in his space.  He 
had, however, a number of long-term associates that he saw on 
the street.  He described an inability to maintain a live-in 
relationship with a woman due to his violent behavior 
associated with his nightmares.  However, he had an on and 
off relationship with a woman for the last 4 years.  He 
talked to one of his sons by phone.  He described no longer 
having loving or compassionate feelings, and was mistrustful 
and suspicious of people he did not know.  During his 
hospitalization in 2005, the Veteran indicated no longer 
living with his girlfriend due to her incarceration.

On VA examination in May 2007, the Veteran described his PTSD 
as moderately impacting his social life.  He had some 
"associates," a girlfriend "of sorts," and some social 
interaction.  He tried to socialize with people but often 
became agitated and went home.  Generally, he could not 
tolerate being around people for too long.  He avoided 
crowds, isolated himself, and generally felt detached from 
others.

Regarding panic attacks, the Veteran reported at a March 2005 
VA examination that he panicked on one occasion at a football 
game since there were "too many people" and no exits.  He 
said that his panic attack was so severe that he passed out.  
He further reported panic attacks in crowds.  In a July 2005 
statement, the Veteran described the heat and noise of crowds 
as making him want to panic.  Additionally, at a May 2007 VA 
examination, the Veteran reported some panic attacks which 
had improved over time.

Regarding cognitive functioning and speech, the Veteran's 
August 2003 VA examination demonstrated no significant 
deficits with respect to memory, math and proverbs.  He was 
able to organize his thoughts and express himself absent 
evidence of psychosis, delusions, hallucinations or 
organicity.  He spoke abruptly.  Recent and remote memory was 
described as intact during a September 2004 VA clinical 
evaluation.  VA clinical records in October, November and 
December 2004 described the Veteran as described as alert and 
oriented.  In November 2004, the Veteran's speech was loud 
but not pressured.  There was evidence of increased 
psychomotor activity.  In December 2004, the Veteran reported 
occasional auditory hallucinations.

On VA examination in March 2005, the Veteran's long-term and 
short-term memory for events appeared average, and his speech 
was logical and goal-directed with loud tone and normal rate.  
He was well oriented and his reasoning ability appeared good.  
There was no evidence of delusional thinking, but he reported 
occasional hallucinatory experiences such as seeking snakes 
or people in his apartment, and hearing unexplained voices.  
He had a compulsive tendency to look out the window when 
hearing a noise related to his hypervigilance.  A VA clinical 
record in July 2005 described the Veteran's speech as 
spontaneous, relevant and coherent with normal tone and rate.  
His thinking was clear, logical, and goal-directed.  He was 
well oriented and free of psychosis.  The Veteran was noted 
to have goal-oriented speech during a November 2006 VA 
general medical examination.

At the May 2007 VA examination, the Veteran's thought process 
was logical, coherent, and relevant.  He was well oriented to 
time, place, person and situation.  His reasoning was good.  
It was noted that the Veteran had a lisp and had mild 
pressured speech with an abrupt tone.  Concentration, short-
term memory and long-term memory were grossly intact.

With respect to judgment, the Veteran's August 2003 VA 
examination reflected opinion that the Veteran's judgment was 
good, and he was deemed competent to handle VA funds.  
Judgment was described as fair during clinical evaluations in 
September, November 2004 and December 2004.  The VA examiner 
in March 2005 described the Veteran's judgment as intact.  
The Veteran knew the amounts and types of bills owed, and he 
paid them in a timely manner.  

Regarding mood and affect, at the August 2003 VA examination, 
the Veteran was described as having moderate depression with 
moderate tension and anxiety.  He described having very 
little to look forward to.  A VA clinical record in October 
2004 described the Veteran as having a spontaneous affect and 
manner.  In November 2004, the Veteran had a 4/10 mood with 
congruent effect.  In December 2004, the Veteran described 
symptoms of sadness, guilt, not wanting to be around people, 
flashbacks, and funeral homes bringing back the smells of 
death.

On VA examination in March 2005, the Veteran displayed 
depression, irritable mood, constricted affect, anxiety, and 
tension.  He was quite mistrustful.  A VA clinical record in 
July 2005 described the Veteran as having a neutral affect, 
and euthymic mood.  The Veteran was noted to have a somewhat 
blunted affect during a November 2006 VA general medical 
examination.

At the May 2007 VA examination, the Veteran described a 
depressed mood which "comes and goes," and would last up to 
two weeks.  He denied recent major depressive episodes.  When 
depressed, he had feelings of guilt and worthlessness and 
felt less interested in doing things.  He had initial and 
middle insomnia, and anxiety.  He had some paranoia and 
thought he heard noises or that people were in his house.

With respect to personal appearance and hygiene, there is no 
evidence of any significant neglect of personal appearance 
and hygiene.  At the August 2003 VA examination, it was 
observed that the Veteran was casual and neat in dress.  On 
VA examination in March 2005, the Veteran was noted as 
causally groomed.  At the May 2007 VA examination, the VA 
examiner described the Veteran as well- dressed and groomed.

The Board also acknowledges additional factors which 
contribute to assessing the Veteran's overall PTSD 
functioning and impairment.  For example, in June 2004, a VA 
social worker visitation to the Veteran's apartment showed 
that the Veteran's apartment was neat and tidy.  The Veteran 
was performing VA work therapy and self-described his 
functioning as "doing well."  In September 2004, the 
Veteran's parole officer informed VA that the Veteran's 
parole status had been excellent with him paying his fees, 
not using drugs, and reporting as instructed.  It was further 
noted that the Veteran's landlord had no complaints.  At that 
time, a mental health examination reflected that the Veteran 
appeared to be doing well with no medications.  He was 
described as having no significant issues with conflict 
involving usual social, peer-group and environmental setting, 
leisure or recreational issues.

An occupational therapy screening in November 2004 noted that 
the Veteran required assistance in money management, but 
otherwise did not have any significant deficits in areas such 
as activities of daily living, self-expression, self-concept, 
stress management, coping skills, self-control, problem 
solving, organizing a task, following instructions, 
concentrating, safety, managing time, opportunities for 
expressive outlets, utilization of leisure time, or 
activities involving social interaction with others.

A surprise visitation to the Veteran's home in February 2005 
reflected that he was in no apparent in distress and that he 
appeared to be "OK."  On VA examination in March 2005, the 
VA examiner commented that the Veteran's irritability, anger, 
depression, anxiety and tension related to Vietnam memories 
and nightmares interfered with his ability to tolerate being 
around people in work situations and in his own home.  
However, the Veteran was able to maintain basic activities of 
daily living, personal hygiene, and drive a car with no major 
difficulty as long as he could concentrate.

Also in March 2005, the Veteran was noted to have 
successfully completed a VA work program wherein he had been 
promoted to increased responsibility on the work floor with 
increasing work demands.  He was leaving town to take care of 
his parents' estate.

A June 2005 letter from the Vet Center indicated that the 
Veteran had been attending group therapy regularly.  He was 
struggling to cope with his life, exhibited signs of 
depression, and was very tearful in group.  Nonetheless, he 
used the group process appropriately and relied on others 
veterans for support.

From July to October 2005, the Veteran was admitted to VA 
with complaints of recurring nightmares, anxiety levels of 
6/10, moderate depression, sleep difficulty, flashbacks, 
anger outbursts, intrusive thoughts, and lack of trust.  For 
the course of his stay, the Veteran was described as 
pleasant, cooperative, and well-behaved.  The intensity of 
his symptoms had been reduced, and provided him better 
insight into his illness as well as better coping skills.

VA clinical records in November 2005 and June 2006 noted the 
Veteran's PTSD to be stable.

In March 2006, an SSA examiner found, upon review of medical 
records, that the Veteran manifested depressive syndrome 
characterized by sleep disturbance and decreased energy.  The 
Veteran's functional limitations were described as mild for 
difficulties in maintaining concentration, persistence or 
pace; moderate for restriction of activities of daily living; 
and marked for difficulties in maintaining social 
functioning.  The Veteran was characterized as manifesting a 
residual disease process that resulted in such marginal 
adjustment for which even a minimal increase in mental 
demands or change in the environment could be predicted to 
cause decompensation.  The examiner, citing the March 2005 VA 
examination, noted that the Veteran manifested delayed type 
PTSD described as chronic poor adaptation with constant 
depressed mood, nightmares after which he violently attacked 
people repeatedly, marked avoidance behavior and consistent 
attendance in PTSD group therapy.  The Veteran was deemed 
disabled for SSA purposes, based upon a primary diagnosis of 
anxiety related disorder and secondary diagnosis of diabetes 
mellitus, effective March 1, 2005.

As part of the May 2007 VA examination, the Veteran underwent 
psychological testing.  The VA examiner indicated that the 
test results were invalid and indicated an exaggeration of 
symptoms, which brought the Veteran's report of symptoms into 
question.  The VA examiner stated that the Veteran described 
severe PTSD symptoms.  However, the Veteran was noted to 
present his report of symptoms in a "fairly scripted 
manner."  The VA examiner, upon review of the entire record, 
described the Veteran's PTSD symptomatology as moderate to 
severe, although he had the potential of a decline of 
functioning with a relapse to drug or alcohol use.  The 
examiner also provided the following opinion regarding the 
Veteran's employability:

The [V]eteran's typical occupational environment 
has been work as a driver, and more recently 
housekeeping.  While I do see moderate to severe 
impact of mental health symptoms on his 
employment, I do not see sufficient evidence for 
unemployability due to mental health concerns 
alone.  The [V]eteran is likely to do better in 
jobs that allow him to be more independent and 
have less contact with people, such as his 
typical history of working as a truck driver.

Additional evidence includes statements from two individuals 
who described being friends with the Veteran.  One 
individual, E.L. who has known the Veteran since 1966, 
described the Veteran as being a loner, jumping at noises, 
being unable to tolerate crowds, having a backwards attitude 
towards people of authority, having a quick anger, and having 
been in a lot of fights with different people because he did 
not like their tone of speech.  Another individual, W.C. who 
has known the Veteran since 1965, described the Veteran as 
being insecure, distrustful of people, having been terminated 
from several jobs, having run-ins with the law, and being 
easily stressed out with an on edge temper.  The Veteran 
seemed to be unable to work with supervision.  He stayed with 
himself a lot locked up in a dark room, and his house was 
secured by guns in every room.  The Veteran did not sleep at 
night, as he sometimes called at 2 or 3 in the morning.  The 
Veteran often talked about death or dying as well as his life 
and relationships.  The Veteran was consumed with his 
military training and history.  This individual observed the 
Veteran as having a difficult time financially and socially 
in coping with today's world.

After considering all of the above, the Board finds that the 
criteria for a 70 percent rating for the Veteran's service-
connected psychiatric disorder have not been met for any time 
during the appeal period.  Overall, the credible lay and 
medical evidence in this case establishes that the Veteran's 
PTSD has been productive of disturbances of motivation and 
mood, some suicidal ideation and difficulty in establishing 
and maintaining effective work and social relationships; 
there has not been a showing of deficiencies in most areas 
due to symptoms such as obsessional rituals, speech 
disorders, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance, or an inability to establish and maintain 
effective relationships.

The Board finds that the types of problems cited as examples 
within the 70 percent criteria are, for the most part, not 
met in this case.  In so finding, the Board again recognizes 
the holding in Mauerhan.  Specifically, in that case the 
Court held that it is not required to find the presence of 
all, most, or even some, of the enumerated symptoms recited 
for particular ratings to be demonstrated when evaluating 
psychiatric disabilities.  In this vein, the Board wishes to 
clearly indicate that the claim here is not being denied 
merely because a majority of symptoms listed under the 70 
percent criteria have not been shown.  Indeed, it is 
acknowledged that merely one symptom, or even no symptoms, 
might be shown and yet the disability picture as a whole 
might still be characterized by occupational and social 
impairment with deficiencies in most areas, thus warranting a 
70 percent rating.  But in this case, the evidence of record 
does not reveal a disability picture that more resembles the 
overall level of disability of a 70 percent rating, however 
manifested, for the numerous reasons already articulated in 
this discussion.  

The Board acknowledges that the Veteran had a period of 
hospitalization in 2005 to evaluate his PTSD symptoms of 
recurring nightmares, anxiety, moderate depression, sleep 
difficulty, flashbacks, anger outbursts, intrusive thoughts, 
and lack of trust.  This hospitalization provides evidence in 
support of this claim.

The Board further acknowledges the Veteran's report of a 
multitude of severe PTSD symptoms which allegedly results in 
his unemployability.  Additional evidence in support of this 
claim includes the statements from the Veteran's friends 
describing his PTSD symptomatology and the SSA examiner 
opinion which supports an award of Social Security benefits.

Unfortunately, the Board finds that the lay descriptions 
concerning the Veteran's psychiatric symptoms, impairments 
and functioning is inconsistent and unreliable, reducing the 
overall probative value of these allegations.  For example, 
the Veteran described the recurrences of suicidal ideations 
as "frequent" or "often" on VA examinations in March 2005 
and May 2007.  However, he denied suicidal thoughts during 
clinical evaluations in December 2004 and July 2005 VA 
clinical evaluation.  The extensive VA clinical records 
reflect no concern regarding suicidal ideations.  A previous 
VA examination in August 2003 reflected his report of "some 
thoughts."

Additionally, the Veteran has provided inconsistent 
statements regarding the impact his PTSD symptomatology has 
upon his work and social relations.  With regard to social 
relations, the Veteran reported to a VA examiner in March 
2005 that he had no close friends but only a number of long 
term associates that he saw on the street.  He has 
consistently described himself as a loner.  However, the 
Veteran reports participating in team sports such as 
basketball.  See VA clinical record dated November 2004 and 
VA examination report dated May 2007.  He had a 4-year 
relationship with one woman before her incarceration, and 
currently has relations with another woman.  

In addition, the Veteran has provided statements from two 
individuals who describe themselves as friends of the Veteran 
for many years.  Notably, the Veteran confides with one of 
those friends about death, life, and relationships issues, 
sometimes during phone calls made at 2 or 3 in the morning.  
Thus, the Veteran's description of only having "associates" 
he saw on the street is not consistent with the entire 
evidentiary record which tends to impeach the overall 
reliability of his assertions.  Furthermore, the lay 
descriptions of the Veteran locking himself up in a dark room 
conflicts with the Veteran's own lay statements regarding 
recreational activities.

With respect to industrial relations, the Veteran does not 
currently work in substantially gainful employment.  However, 
the Veteran has worked in a sheltered work environment 
through a VA program.  During this program, the Veteran was 
promoted to increased responsibility on the work floor with 
increasing work demands.  This evidence tends to impeach his 
assertions of an inability to meet any work demands and to 
perform in a work-like setting.

The Board acknowledges the conclusion of the SSA examiner who 
indicated that the Veteran met SSA requirements for total 
disability.  Notably, the SSA examiner "checked" boxes 
regarding the Veteran's level of impairment and provided very 
little reasoning for the conclusions reached.  The only 
reasoning provided refers to the SSA examiner's 
interpretation of the March 2005 VA examination report.  
Clearly, this SSA examiner's opinion provides some evidence 
in support of the Veteran's claim.

However, the Board places greater probative value on the 
opinion of the May 2007 VA examiner who had benefit of review 
of all the evidence and, unlike the SSA examiner, reached 
conclusions based upon actual interview of the Veteran 
(wherein the VA examiner described the Veteran as reporting 
PTSD symptoms in a "fairly scripted manner") and 
psychological testing (which the VA examiner described as 
returning invalid results and indicated an exaggeration of 
symptoms).  

The Board finds that the May 2007 VA examiner's opinion is 
based upon a more complete and thorough examination of the 
Veteran and the evidentiary record, and that the VA examiner 
provided a more persuasive rationale for the conclusions 
reached.  Overall, this examiner found that the Veteran's 
overall mental health symptoms had a moderate to severe 
impact on his employability, and did not preclude 
substantially gainful employment.

Based upon the above, the Board finds that the credible lay 
and medical evidence of record demonstrates that the 
Veteran's PTSD has been productive of disturbances of 
motivation and mood, some suicidal ideation, and difficulty 
in establishing and maintaining effective work and social 
relationships.

However, the Board also finds that the credible lay and 
medical evidence demonstrates that there has not been a 
showing of deficiencies in most areas due to symptoms such as 
obsessional rituals, speech disorders, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance, or an 
inability to establish and maintain effective relationships.  
In this respect, there is no evidence of spatial 
disorientation, significant impairment of speech or thought 
process, or neglect of personal appearance.

The Veteran has some hypervigilance symptoms wherein he 
checks his room for intruders.  A friend describes the 
Veteran as having guns in every room.  The Veteran does not 
describe near-continuous panic or depression, but rather 
intermittent episodes of these symptoms.  The Veteran 
describes impaired impulse control with a past history of 
physical violence.  However, consistently during the appeal 
period, the Veteran has described an inability to control his 
violent thoughts from resulting in physical harm to others.

With consideration of all of his symptomatology, the Veteran 
is clearly shown to be able to function independently with 
his activities of daily living, including finances, hygiene, 
work therapy, psychiatric therapy, and social relations.

The Board also takes into consideration the Veteran's GAF 
scores assigned in August 2003, March 2005, September 2005, 
and May 2007.  Here, the VA examinations reveal GAF scores 
between 45 and 50.  A March 2005 VA examination show a GAF 
score of 46 while a September 2004 mental health examination 
shows a GAF score was 45.  The May 2007 VA examination 
revealed a GAF score of 50. 

In this regard, the Board notes that scores ranging from 41 
to 50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

The Board acknowledges that the Veteran's GAF scores are 
indicative of serious symptoms. The Board also acknowledges 
that the Veteran has not been gainfully employed and has some 
suicidal ideation.  However, the May 2007 VA examiner, who 
reviewed the entire claims folder including the GAF scores 
cited above, concluded that the Veteran's overall mental 
health symptoms had a moderate to severe impact on his 
employability, and did not preclude substantially gainful 
employment.  

Notably, during the appeal period, the Veteran has had a 
romantic relationship, has maintained long-term friendships, 
played team sports, and successfully worked in a sheltered 
work environment.  Based upon all of this evidence, the Board 
finds that the GAF scores do not serve as a basis for a 
rating in excess of 50 percent.

Overall, the evidence as detailed in pertinent part above 
indicates a disability picture that more nearly approximates 
the currently assigned 50 percent evaluation rather than the 
next- higher 70 percent rating.  Again, there has been no 
significant impairment of thought content, memory, speech, 
hygiene, insight or judgment.  Depression and panic attacks 
and hypervigilance have been indicated, but none has been 
shown to prevent the Veteran from functioning independently, 
appropriately, and effectively.  The Veteran has demonstrated 
control of his anger impulses.  Due to the absence of these 
symptoms (or other symptoms similarly showing occupational 
and social impairment with deficiencies in most areas) and 
the overall functioning of the Veteran, the 50 percent rating 
is found to be the more accurate reflection of the Veteran's 
disability picture throughout the rating period in question.

It is observed that, in his August 2005 substantive appeal, 
the Veteran stated that he should receive a disability rating 
of 100 percent since he has nightmares and recalls the smell 
of decaying bodies.  As addressed in the remand, the issue of 
entitlement to TDIU requires adjudication by the RO.

However, in order to be entitled to the maximum 100 percent 
schedular rating for PTSD, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relative, own occupation or own name.

The competent evidence, as detailed in pertinent part above, 
does not show gross impairment in thought processes or 
communication.  The evidence also does not show persistent 
delusions or hallucinations.  The Veteran has reported 
occasional auditory or visual hallucination and shows some 
episodes of increased psychomotor activity with loud speech.  
However, the Veteran has not demonstrated delusional thinking 
or gross impairment of thought process or communication.  

Further, there is no evidence of grossly inappropriate 
behavior.  At the March 2005 VA examination, the Veteran was 
described as cooperative.  The Veteran successfully 
participated in a work therapy program, resulting in 
promotion to increased responsibility on the work floor with 
increasing work demands.  The Veteran's 2005 hospitalization 
records described him as pleasant, cooperative and well-
behaved.

There is also no evidence of persistent danger of hurting 
self or others.  The Veteran describes suicidal ideations and 
homicidal thoughts, although he has provided inconsistent 
reports regarding the persistence of such symptoms.  
Nonetheless, the Veteran's suicidal thoughts are described as 
passive without intent.  As indicated above, the Veteran has 
shown an ability to control his impulses to harm others 
during the appeal period.  

As discussed above, the evidence does not reveal that the 
Veteran has an intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene).  Also as discussed above, the evidence also does 
not reveal disorientation to time or place. 

Finally, there is nothing of record showing memory loss for 
names of close relative, own occupation or own name.  There 
were no indications that the Veteran did not know the names 
of his relatives and that of his own.  There was also no 
indication that he had memory loss of his past occupation as 
the Veteran was able to recall them for VA examinations for 
example.

In sum, an evaluation in excess of 50 percent is not 
warranted for any portion of the rating period on appeal 
(excluding the period for which a temporary total rating is 
in effect).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
for his service-connected PTSD.  The Board finds that there 
are no unusual aspects of disability involved in this case.  
Higher schedular ratings are available, however, the Board 
does not meet or more nearly approximate the criteria for the 
next higher rating.  Therefore, the first prong of the Thun 
test is not satisfied and referral for extraschedular 
consideration is not warranted.




ORDER

Prior to July 18, 2005, entitlement to an initial rating in 
excess of 50 percent is denied.

From October 1, 2006, entitlement to an initial rating in 
excess of 50 percent is denied.


REMAND

In January 2009, the Board denied the Veteran's claim for a 
rating greater than 50 percent for PTSD.  At that time, the 
Board referred to the RO an informally raised claim of 
entitlement to TDIU.  Notably, an unappealed RO rating 
decision in May 2007 denied a TDIU claim.  As noted above, 
the PTSD issue is again before the Board as a result of a 
Court remand. 
 
With respect to the TDIU issue, the parties to the JMR did 
not discuss the impact of the Court's May 2009 Rice decision, 
discussed in the Introduction.  As a result of the Rice 
decision, the Board finds that the Veteran has a TDIU claim 
pending before the Board.  As such, the Board believes that 
the Veteran should be provided an SSOC on the TDIU claim 
prior to any further consideration by the Board.  
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative an SSOC that includes a 
citation to 38 C.F.R. §§ 3.340, 3.341, 
and 4.16 and a discussion of how those 
regulations affects VA's decision with 
regard to a TDIU. 

2.  If a total rating is not granted, 
allow appropriate time for the Veteran or 
his representative to respond to the SSOC 
and then return the matter to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


